Lundberg Stratton, J.,
dissenting. I disagree with the majority’s judgment that the probate court patently and unambiguously lacked jurisdiction to attach Goldberg’s assets pursuant to R.C. 2109.50.
The majority relies primarily on two bases for its decision: (1) R.C. 2109.50 does not confer jurisdiction on a probate court to bring a concealment proceeding where wrongful death proceeds are the subject of the investigation, and (2) R.C. 2109.50 does not authorize attachment of property.
*167A. Wrongful Death Proceeds are Subject to Concealment Proceedings
The probate court may, sua sponte, bring a concealment proceeding “against any person suspected of having concealed, embezzled, or conveyed away * * * any moneys, chattels, or choses in action of such estate.” R.C. 2109.50. The majority relies upon U.S. Fid. & Guar. Co. v. Decker (1930), 122 Ohio St. 285, 287, 171 N.E. 333, 334, in holding that proceeds from a wrongful death settlement are not “assets of the estate of the decedent” for purposes of bringing a concealment action. The court in Decker reasoned that proceeds from a wrongful death action are not assets of the decedent’s estate because they are not subject to the same laws of distribution as the estate assets.
I agree that under Decker, wrongful death proceeds are not estate assets, and under the Decker rationale, proceeds from a wrongful death action would not be subject to a concealment proceeding. However, R.C. 2109.50 also provides that a concealment proceeding may be initiated regarding a chose in action that pertains to an estate. A chose in action is “[t]he right to bring an action to recover a debt, money, or thing.” Black’s Law Dictionary (7 Ed.1999) 234. A wrongful death action is a chose in action. In re Estate of Arduino (C.P.1909), 9 Ohio N.P.(N.S.) 369, 20 Ohio Dec. 461; Bucyrus Steel Castings Co. v. Farkas (C.P.1914), 15 Ohio N.P.(N.S.) 609, 27 Ohio Dec. 220. Thus, suspected embezzlement of proceeds from a wrongful death settlement would be subject to a concealment proceeding under R.C. 2109.50 as a “[chose] in action of such estate.”
B. The Probate Court has Jurisdiction to Attach the Assets
The majority holds that the probate court lacked jurisdiction to attach Goldberg’s property because it failed to comply with the statutory prerequisites of R.C. Chapter 2715. Specifically, the majority holds that attachment was improper because there was no pending civil action for recovery of money as is required by R.C. 2715.01(A), and no affidavit was submitted as is required by R.C. 2715.03. The majority finds that a concealment action under R.C. 2109.50 is a quasi-criminal action, and therefore it cannot satisfy the requirement of a pending civil action for recovery of money under R.C. 2715.01 in an attachment proceeding.
The purpose for the requirement that a civil action for money must be pending before an attachment proceeding may commence is to ensure that there is some reasonable basis that the plaintiff has a right to recover the money that he or she seeks to attach. In this case, it appears that none of the defrauded beneficiaries have filed suit against attorney Goldberg, possibly because the probate court was vigorously pursuing the assets. However, probate courts are responsible for ensuring that proceeds from wrongful death actions are properly distributed. See R.C. 2125.02(C) and 2125.03. Further, although a concealment proceeding is not a civil action, its purpose “is to facilitate the administration of estates by *168summarily bringing into them those assets which rightfully belong there.” In re Estate of Fife (1956), 164 Ohio St. 449, 58 O.O. 293, 132 N.E.2d 185, paragraph two of the syllabus. Thus, the probate court has an obligation to ensure that proceeds from wrongful death actions reach the proper beneficiaries.
Although there are no civil actions pending against attorney Goldberg with regard to the wrongful death cases, the probate court, pursuant to the R.C. 2109.50 concealment hearing discovered that attorney Goldberg had embezzled proceeds in numerous wrongful death cases. Thus, pursuant to the court’s findings, it appears likely that the defrauded beneficiaries have a legal right to recover money from attorney Goldberg. Therefore, I would find that the justification for requiring that a civil action be filed before attachment proceedings commence is absent in this case because evidence elicited at the concealment hearing indicates that the defrauded beneficiaries have a right to recover money from attorney Goldberg.
The majority also finds that no affidavit was submitted as is required by R.C. 2715.03. The affidavit for attachment must contain the nature and amount of the claim, the facts that support attachment, a description of the property sought and its value, the use to which the property is now put if known, the name of the person holding it, and the location of the property. R.C. 2715.03. I would find that evidence garnered at the concealment hearing satisfied the affidavit requirement.
The purpose of prejudgment attachment is to seize assets to satisfy a potential judgment so the assets cannot be disposed of in the interim. To prevent the probate court from attaching property in this situation because no civil action is pending and no affidavit has been filed would prohibit the court from meeting its responsibility to ensure that wrongful death proceeds are properly distributed and would potentially permit attorney Goldberg to dispose of or hide assets. To interpret R.C. 2715.01 through 2715.03 otherwise would yield an absurd result. Statutes are presumed to yield a just and reasonable result. R.C. 1.47(C). Thus, in this case, I would find that the probate court did not patently and unambiguously lack jurisdiction to attach Goldberg’s property despite the lack of a pending civil action and lack of an affidavit.
C. Writ of Prohibition not Warranted
For a writ of prohibition to issue, a court must find (1) the lower court is about to exercise judicial authority, (2) the exercise of that authority is not authorized by law, and (3) the relator possesses no other adequate remedy in the ordinary course of the law if the writ of prohibition is denied. State ex rel. Keenan v. Calabrese (1994), 69 Ohio St.3d 176, 178, 631 N.E.2d 119, 121. “[A] writ of prohibition ‘tests and determines “solely and only” the subject matter jurisdiction’ of the lower court.” State ex rel. Tubbs Jones v. Suster (1998), 84 Ohio St.3d 70, *16973, 701 N.E.2d 1002, 1006, quoting State ex rel. Eaton Corp. v. Lancaster (1988), 40 Ohio St.3d 404, 409, 534 N.E.2d 46, 52. However, where a court patently and unambiguously lacks jurisdiction to act, a writ of prohibition may issue even where an adequate remedy in the ordinary course of the law exists. State ex rel. Corn v. Russo (2001), 90 Ohio St.3d 551, 554, 740 N.E.2d 265, 268.
Paul Gains, Mahoning County Prosecuting Attorney, and Linette S. Baringer, Assistant Prosecuting Attorney, for appellants.
Charles E. Dunlap, for appellee.
The majority holds that even if the probate court had jurisdiction to attach property, it patently and unambiguously acted in excess of that jurisdiction when it failed to comply with the statutory or constitutional prerequisites for such an order. I believe that such errors are more properly addressed by way of an appeal. Therefore, even assuming arguendo that the probate court misapplied the law or applied it in an unconstitutional manner, I do not believe that a writ of prohibition should have issued.
D. Conclusion
A writ of prohibition is an “extraordinary remedy which is customarily granted with caution and restraint, and is issued only in cases of necessity arising from the inadequacy of other remedies.” State ex rel. Henry v. Britt (1981), 67 Ohio St.2d 71, 73, 21 O.O.3d 45, 47, 424 N.E.2d 297, 298-299. I do not believe that Mrs. Goldberg has proven that the probate court patently and unambiguously lacked jurisdiction in attaching her property. Further, I believe that Mrs. Goldberg has an adequate remedy in the ordinary course of the law by way of an appeal. Thus, I would deny the writ. Accordingly, I respectfully dissent and would reverse the judgment of the court of appeals.
Pfeifer, J., concurs in the foregoing dissenting opinion.